UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Natural Resources Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2009 Date of reporting period: November 30, 2008 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 11/30/08 (Unaudited) COMMON STOCKS (101.2%)(a) Shares Value Chemicals (13.1%) Air Liquide SA (France) 30,968 $2,637,133 BASF SE (Germany) 159,133 5,118,725 Givaudan SA (Switzerland) 3,603 2,368,927 Linde AG (Germany) 17,026 1,249,943 Monsanto Co. 200,100 15,847,920 Potash Corp. of Saskatchewan (Canada) 88,000 5,424,320 Syngenta AG (Switzerland) 72,515 12,915,423 Containers (3.1%) Ball Corp. 108,400 3,951,180 Owens-Illinois, Inc. (NON) 168,500 3,407,070 Pactiv Corp. (NON) 145,700 3,641,043 Energy (oil field) (8.0%) Aker Solutions ASA (Norway) 155,100 897,698 Cameron International Corp. (NON) 100,600 2,122,660 FMC Technologies, Inc. (NON) 61,600 1,692,152 Halliburton Co. 190,700 3,356,320 National-Oilwell Varco, Inc. (NON) 116,100 3,284,469 Saipem SpA (Italy) 110,919 1,732,128 Schlumberger, Ltd. 183,100 9,290,494 Transocean, Inc. (NON) 65,200 4,360,576 Weatherford International, Ltd. (NON) 82,300 1,050,971 Forest products and packaging (0.3%) Smurfit Kappa PLC (Ireland) 421,574 978,023 Metals (14.4%) ArcelorMittal (Luxembourg) 303,607 7,339,923 BHP Billiton PLC (United Kingdom) 1,508,338 27,482,177 Freeport-McMoRan Copper & Gold, Inc. Class B 44,600 1,069,954 Nucor Corp. 108,900 3,885,552 Rio Tinto PLC (United Kingdom) 340,082 8,487,903 Salzgitter AG (Germany) 30,892 2,153,803 Oil and gas (62.3%) Apache Corp. 132,431 10,236,916 BG Group PLC (United Kingdom) 653,286 9,370,323 BP PLC (United Kingdom) 760,918 6,170,557 Chevron Corp. 403,000 31,841,030 China Petroleum & Chemical Corp. ADR (China) 101,726 6,767,831 Devon Energy Corp. 148,174 10,718,907 ENI SpA (Italy) 454,067 10,152,757 EOG Resources, Inc. 116,472 9,902,449 Exxon Mobil Corp. 384,600 30,825,690 Hess Corp. 128,500 6,944,140 Lukoil ADR (Russia) 47,133 1,508,256 Marathon Oil Corp. 327,698 8,579,134 Nexen, Inc. (Canada) 424,798 8,749,878 Noble Energy, Inc. 51,400 2,687,192 Occidental Petroleum Corp. 298,306 16,150,287 Saras SpA (Italy) 1,210,837 4,406,919 StatoilHydro ASA (Norway) 289,600 4,921,280 Suncor Energy, Inc. (Canada) 207,389 4,791,054 Total SA (France) 325,774 17,098,998 Ultra Petroleum Corp. (NON) 104,700 4,253,961 XTO Energy, Inc. 289,232 11,060,232 Total common stocks (cost $452,597,906) INVESTMENT COMPANIES (0.4%)(a) Shares Value Energy Select Sector SPDR Fund 1,800 $90,144 iShares S&P Global Energy Sector Index Fund 29,400 894,936 iShares S&P Global Materials Index Fund 10,900 405,371 Materials Select Sector SPDR Trust 1,700 39,440 Total investment companies (cost $2,119,941) SHORT-TERM INVESTMENTS (0.4%)(a) Shares Value Federated Prime Obligations Fund 1,348,248 $1,348,248 Total short-term investments (cost $1,348,248) TOTAL INVESTMENTS Total investments (cost $456,066,095) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/08 (aggregate face value $86,288,574) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $16,721,466 $19,412,223 1/21/09 $(2,690,757) British Pound 5,944,712 6,525,390 12/17/08 (580,678) Canadian Dollar 16,881,643 19,018,578 1/21/09 (2,136,935) Euro 20,297,790 22,208,372 12/17/08 (1,910,582) Japanese Yen 17,944,968 17,428,498 12/17/08 516,470 Norwegian Krone 98,565 99,151 12/17/08 (586) Swedish Krona 1,315,618 1,596,362 12/17/08 (280,744) Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/08 (aggregate face value $58,006,204) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $2,677,585 $2,485,136 1/21/09 $(192,449) British Pound 2,035,485 2,014,440 12/17/08 (21,045) Canadian Dollar 1,883,219 2,159,815 1/21/09 276,596 Euro 30,798,683 34,569,146 12/17/08 3,770,463 Hong Kong Dollar 3,323,929 3,323,183 12/17/08 (746) Norwegian Krone 2,388,273 2,569,178 12/17/08 180,905 Swiss Franc 10,220,892 10,885,306 12/17/08 664,414 Total NOTES (a) Percentages indicated are based on net assets of $348,633,515 . (b) The aggregate identified cost on a tax basis is $466,532,043, resulting in gross unrealized appreciation and depreciation of $22,957,356 and $133,826,982, respectively, or net unrealized depreciation of $110,869,626. (NON) Non-income-producing security. At November 30, 2008, liquid assets totaling $2,405,674 have been designated as collateral for open forward contracts. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at November 30, 2008 (as a percentage of Portfolio Value): United States 57.1% United Kingdom 14.5 France 5.5 Canada 5.3 Italy 4.6 Switzerland 4.3 Germany 2.4 Luxembourg 2.1 China 1.9 Norway 1.6 Other 0.7 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30
